NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed on  
 06/07/2021. Claims 1-20 are pending in the Application.

Continuity/ priority Information
The present US Application 16549433, filed 08/23/2019 is a continuation of
14722905, filed 05/27/2015, now U.S. Patent No. 10,439,650.

Terminal Disclaimer
The terminal disclaimer filed on 06/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,439,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
 Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
During an Interview conducted on 17 March 2021, the 112 rejection was discussed regarding the feature “identifying an attribute” associated with a data set, 
The prior art of record fails to anticipate or render obvious, a method and an error correction code (ECC) apparatus, as recited among other limitations in the independent Claims 1, 11 and 15, “accessing, from a local memory of the computer, electronic forensic data about a cloud data storage system that is remote to the computer; identifying, from the local memory, an attribute associated with a data set to be stored by the cloud data storage system; selecting an error correcting code (ECC) method based, at least in part, on an analysis performed by the computer of the electronic forensic data, and the attribute; generating one or more ECC associated with the data set based, at least in part, on the ECC method”.
Consequently, Claims 1-20 are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: August 24, 2021
Allowability Notice 20210824
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov